625 F.3d 1313 (2010)
Warren Lee HILL, Jr., Petitioner-Appellant,
v.
Derrick SCHOFIELD, Respondent-Appellee.
No. 08-15444.
United States Court of Appeals, Eleventh Circuit.
November 9, 2010.
Brian S. Kammer and Thomas H. Dunn (Court-Appointed), GA Resource Ctr., Atlanta, GA, for Hill.
Patricia Beth Attaway Burton, State of GA Law Dept., Atlanta, GA, for Schofield.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.